Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are currently pending and are presented for examination on the merits.

Objections
Specification
A title page is unnecessary.  The title “should appear as a heading on the first page of the specification (37. C.F.R. § 1.72), and need not be presented on a separate sheet by itself.  The inventors’ names should not be a part of the specification.  The specification is objected to in its entirety because, paragraph numbering should be to the right of the left margin and in bold; and listings should not be individually numbered. § 1.52(b)(6).  The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). A gap, equivalent to approximately four spaces, should follow the number.  The amendment appears to add a second paragraph [001], which is confusing.
The abstract of the disclosure is objected to, because the language “may” and “according to certain embodiments” imply that it may not include the specified structure, or be configured as basically described, when such is not the case.   A brief narrative of the disclosure as a whole is required.  See MPEP § 608.01(b).


Claim Objections
A plurality of the claim status identifiers are erroneous (if they are intentionally denoted, please clarify).  They should have been denoted as “New” throughout, as Claims 1-20 have been canceled and replaced by Claims 21-40 (not previously presented) in the preliminary amendment.  
Claim 30 is not clear at “aggregate the risk information the data.”  Is it missing the term “and”?
Claim 37 depends from Claim 37.  Please change the second 37 to “36.”
Claim 39 depends from Claim 39.  Please change the second 39 to “38.”

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/832319. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent applications (this child case attempts to capture broader coverage). As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __(2014)(citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and associated Office memoranda.
In the instant case, Claims 21-40 are directed to a process, system, and product that recite a fundamental economic practice.  More particularly, the entirety of the method steps recite inventions directed to determining a likelihood of being approved for a financial product based on acquiring data and determining risk, which is a long standing commercial practice.  For example, underwriters have long performed such risk analysis in determining whether to approve a loan.  As such, the inventions are drawn towards an abstract idea and judicial exception, under Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
The extraneous claim limitations of the independent and dependent claims (e.g., a memory, a processor, etc.) have been considered individually and as a whole, but do not amount to significantly more than the abstract idea itself.  The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 21, 22, 26-32, and 35-40 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2003/0083970 to Bigman et al.  
With respect to Claims 21, and 31, Bigman teaches a computer-implemented method (FIGS. 1-3), and a system (FIGS. 1-3) for quoting a customer’s eligibility for a financial product [0042];[0048-49], the system comprising: one or more memories storing instructions; and one or more processors configured to execute the instructions to perform operations comprising (FIG. 1): providing an interface ([0027]) for the customer to request a first quotation for a plurality of financial products ([0042];[0048-49]); receiving a first quotation request via the interface (FIGS. 1-3; [0042];[0048-49]); obtaining customer data related to the first quotation request, the customer data comprising information of the customer received from a credit bureau service; selecting one of a plurality of eligibility models, the eligibility models corresponding to the financial products (FIGS. 1-3; [0042]; [0048-49]); determining an eligibility score based on the customer data and the selected eligibility model, the eligibility score indicating a likelihood of being approved for a first one of the financial products ([0042]); and when the eligibility score is above a predetermined threshold: indicating that the customer is eligible for the first one of the financial products.  [0042];[0048-49]
With respect to Claims 22 and 32, Bigman teaches determining that a request for a second quotation, requested before the first quotation, has been performed for the customer within a predetermined time frame; and when the second quotation request has been performed for the customer within the predetermined time frame: obtaining a second eligibility score, the second eligibility score being associated with the second quotation request; using the second eligibility score as the first eligibility score to determine whether the customer is eligible for the first one of the financial products. [0040];[0048-49]
With respect to Claims 26 and 35, Bigman teaches wherein: the credit bureau service is selected from a plurality of credit bureau services, the selecting being based on at least one of: response speeds of the credit bureau services; or levels of credit information of the credit bureau services. [0005];[0042]
With respect to Claims 27 and 36, Bigman teaches acquiring account data relating to one or more financial service accounts held by the customer. [0049]
With respect to Claim 28 and 37, Bigman teaches aggregating the account data and the customer data to form second aggregated data; and wherein determining the eligibility score is based on the second aggregated data and the selected eligibility model. [0049]
With respect to Claims 29 and 38, Bigman teaches acquiring risk information related to a level of risk associated with the customer. [0042];[0049]
With respect to Claims 30 and 39, Bigman teaches aggregate the risk information the data related to the quotation request to form third aggregated data; wherein determining the eligibility score is based on the third aggregated data and the selected eligibility model. [0042];[0049]
With respect to Claim 40, Bigman teaches a non-transitory computer readable medium [0011] storing instructions, which when executed, cause at least one processor to perform operations for quoting a customer’s eligibility for a financial product, the operations comprising: providing an interface for the customer to request a first quotation for a plurality of financial products; receiving a first quotation request via the interface; determining whether a second quotation, requested prior to the first quotation request, has been performed for the customer within a predetermined time frame; when the second quotation request has been performed for the customer within the predetermined time frame: obtaining a first eligibility associated with the second quotation request; when the eligibility score is above a predetermined threshold: concluding that the customer is eligible for a first one of the financial products; when the eligibility score is not above a predetermined threshold: indicating that the customer is not eligible for the first one of the financial products; when a second quotation request has not been performed for the customer within the predetermined time frame: obtaining customer data related to the first quotation request, the customer data comprising information of the customer received from a credit bureau service;  selecting one of a plurality of eligibility models, the eligibility models corresponding to the financial products; determining a second eligibility score based on the customer data and the selected eligibility model, the second eligibility score indicating a likelihood of being approved for the first financial product; and when the eligibility score is above a predetermined threshold: indicating that the customer is eligible for the first one of the financial products. (see prior Claims reciting similar scope; [0042];[0048-49])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23-25, 33, and 34 are rejected under 35 USC § 103 as being unpatentable over Bigman, in view of US 2003/0115290 to Mori.
With respect to Claims 23 and 33, Bigman fails but Mori teaches wherein: the quotation request comprises customer-identifying information; and the operations further comprise parsing the customer-identifying information using a text-mining algorithm. [0031]  Mori discusses the benefit of increased working efficiency where using solutions, including text-mining, in responding to customer inquiries/requests.  As such, it would have been obvious to one of ordinary skill in the art to modify Bigman to include text mining so as to increase working efficiency.
With respect to Claims 24 and 34, Bigman teaches aggregating the customer-identifying information and the customer data to form first aggregated data; wherein determining the eligibility score is based on the first aggregated data and the selected eligibility model.  [0042]; [0048-49]
With respect to Claims 25, Bigman teaches wherein the customer-identifying information comprises at least one of: a name of the customer; date of birth of the customer; an email address of the customer; a residential address of the customer; or answers of the customer to one or more questions presented by the processor. [0025]


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696